DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-12, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 3,220,695 (hereinafter Downey).
Regarding claim 1, Downey discloses an improved drain stopper device comprising a drain stopper head (15); a push button(20); a shaft (21); and a repositionable jaw assembly (see Figs. 17-22).
	Regarding claim 2, the improved drain stopper device as recited in claim 1 above, wherein the repositionable jaw assembly comprises a first jaw (see a, c in Fig. 8), a second jaw (see Fig. 8, to the left of first jaw), an opening (slot b in Fig. 8) between the first and second jaws, and a hinge pin (see d in Fig. 2).
	Regarding claim 11, Downey discloses an improved drain stopper device comprising a circular drain stopper head (15) integrally formed with an outer casing (16-16f in Fig. 5) and having a continuous opening (15a, 16a, 16d) therein; a push button (20) at least partially positioned in the continuous opening; a shaft (21) at least partially positioned in the continuous opening, wherein the circular drain stopper head is positioned on a first end of the shaft (see Fig. 2); and a repositionable jaw assembly (see Figs. 17-22) positioned on a second end of the shaft (see Fig. 6).
	Regarding claim 12, the improved drain stopper device as recited in claim 11 above, wherein the repositionable jaw assembly comprises a first jaw (see a, c in Fig. 8), a second jaw (see Fig. 8, to the left of first jaw), an opening (slot b in Fig. 8)  between the first and second jaws, and a hinge pin (see d in Fig. 2).
	Regarding claim 19, Downey discloses an improved drain stopper device comprising a drain stopper head (15) attached to an outer casing (16-16f in Fig. 5); a push button (20) positioned along a top surface of the drain stopper head and repositionable between a first position and a second position; a spring (22) in mechanical communication with the push button, wherein the spring is at least partially compressed when the push button is in the second position; a shaft (21), wherein the drain stopper head is positioned on a first end of the shaft (see Fig. 2); and a repositionable jaw assembly (see Figs. 17-22) positioned on a second end of the shaft (see Fig. 6).
Allowable Subject Matter
Claims 3-10, 13-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Petursson et al. teaches a similar stopper device but lacks the repositionable jaw assembly having the first and second jaws are in mechanical communication with the push button and rotate about the hinge pin as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN N NGUYEN/Primary Examiner, Art Unit 3754